                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 JOE HAND PROMOTIONS, INC.

        Plaintiff,                                            Civil Action No. 18-11426

                v.                                                     ORDER
 FADI ABUAWAD, et al.,

        Defendants.


       THIS MATTER comes before the Court on Plaintiff Joe Hand Promotions, Inc.’s

(“Plaintiff”) Motion for Attorneys’ Fees and Costs, ECF No. 14;

       and it appearing that the Honorable Michael A. Hammer issued a Report and

Recommendation (“R&R”) on January 29, 2020, in which he recommended that the Motion be

granted and Plaintiff’s attorneys be awarded $1,525 in fees and $563 in costs, ECF No. 15;

       and it appearing that Defendants Fadi Abuawad and Fadi’s Café, LLC (collectively,

“Defendants”) have not filed an objection to the R&R;

       and it appearing that, in any event, Judge Hammer properly applied the law in

recommending that Plaintiff is entitled to attorneys’ fees under the Communications Act, 47 U.S.C.

§ 605(e)(3)(B)(iii), see, e.g., Joe Hand Promotions, Inc. v. Laguna Lounge LLC, No. 16-9184,

2018 WL 314816, at *2-3 (D.N.J. Jan. 5, 2018)

       and for the reasons set forth in Judge Hammer’s R&R;

       IT IS on this 25th day of March, 2020;

       ORDERED that Judge Hammer’s R&R, ECF No. 15, is ADOPTED and the Plaintiff’s

Motion for Attorneys’ Fees, ECF No. 14, is GRANTED; and it is further
       ORDERED that judgment is entered against Defendants in the amount of $2,088,

comprised of $1,525 for Plaintiff’s attorneys’ fees and $563 for their costs.

                                                             /s Madeline Cox Arleo
                                                             Hon. Madeline Cox Arleo
                                                             UNITED STATES DISTRICT JUDGE
